Citation Nr: 0918129	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a dental disorder 
for compensation and treatment purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which assigned a noncompensable rating for the 
Veteran's bilateral hearing loss.

The Veteran has also sought service connection for a dental 
disorder for compensation and treatment purposes.  This claim 
was adjudicated in an April 2006 RO decision, after which the 
Veteran filed a timely notice of disagreement in September 
2006.  The record does not reflect that he has been provided 
with statement of the case.  Consequently, the Board will 
assume jurisdiction over this claim for the purpose of 
requiring that the Veteran be furnished an appropriate 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran was provided with a VA examination in June 2006 
to determine the nature and severity of his hearing loss.  
Since then, he has claimed a worsening of this service-
connected disability, and submitted private audiological 
examination results.  Moreover, in reviewing the examination 
report from the June 2006 examination, the Board notes that 
the examiner did not comment on the effects of the Veteran's 
hearing loss on occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Consequently, the Board finds that the Veteran 
should be afforded a new VA audiological examination to 
determine the current nature and severity of his hearing 
loss.  The examiner should also be requested to comment on 
the impact of this disability pursuant to Martinak.  

At the time of his hearing before the Board in March 2009, 
the Veteran also indicated that he was to undergo additional 
audiological examination at the end of March 2009 at the VA 
medical facility in Leeds, and that he received periodic 
treatment for this disorder at the VA facility in Greenfield.  
Therefore, as the VA is deemed to be in constructive 
possession of any outstanding VA treatment records, the Board 
finds that an effort should be made to obtain the Veteran's 
treatment records from the VA facilities in Leeds and 
Greenfield, dated since February 2008.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Finally, as was noted previously, the Veteran has also sought 
service connection for a dental disorder for compensation and 
treatment purposes.  This claim was adjudicated in an April 
2006 RO decision, after which the Veteran filed a timely 
notice of disagreement in September 2006.  The record does 
not reflect that he has been provided with statement of the 
case.  Consequently, the Board finds that the Veteran should 
be provided with an appropriate statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's treatment records for hearing 
loss from the Northampton VA healthcare 
system (i.e., Leeds and Greenfield), 
dated since February 2008.

2.  Thereafter, schedule the Veteran 
for an appropriate audiology 
examination.  See 38 C.F.R. § 4.85(a).  
The claims file must be made available 
to the audiologist, and the audiologist 
should indicate in his/her report 
whether or not the claims file was 
reviewed.  

The testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.  

The examiner should specifically 
comment on the effects of the Veteran's 
hearing loss on occupational 
functioning and daily activities.  

A rationale for any opinion expressed 
should be provided.

3.  Readjudicate the claim for a higher 
rating for hearing loss.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

4.  Finally, issue a statement of the 
case with respect to the issue of 
entitlement to service connection for a 
dental disorder for compensation and 
treatment purposes.  The Veteran and 
his representative should be advised of 
the need to file a substantive appeal 
if the Veteran wishes to complete an 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

